Name: 2008/637/EC: Council Decision of 18 June 2007 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Hashemite Kingdom of Jordan amending the EC-Jordan Association Agreement
 Type: Decision
 Subject Matter: European construction;  agri-foodstuffs;  international trade;  trade;  Asia and Oceania;  agricultural activity;  international affairs
 Date Published: 2008-08-05

 5.8.2008 EN Official Journal of the European Union L 207/16 COUNCIL DECISION of 18 June 2007 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Hashemite Kingdom of Jordan amending the EC-Jordan Association Agreement (2008/637/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133, in conjunction with the first sentence of the first subparagraph of Article 300(2), thereof, Having regard to the proposal from the Commission, Whereas: (1) In accordance with the provisions of Article 15 of the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Hashemite Kingdom of Jordan, of the other part (1) (hereinafter referred to as the Association Agreement), the Agreement in the form of an Exchange of Letters between the European Community and the Hashemite Kingdom of Jordan concerning reciprocal liberalisation measures and amending the EC-Jordan Association Agreement as well as replacing Annexes I, II, III and IV and Protocols 1 and 2 to that Agreement (2) (hereinafter referred to as the Agreement in the form of an Exchange of Letters), approved by Council Decision 2006/67/EC (3), introduced further bilateral trade concessions in agricultural and processed agricultural products with effect from 1 January 2006. (2) After the adoption of Decision 2006/67/EC, the Jordanian authorities informed the Commission services of discrepancies relating to certain Jordanian customs nomenclature codes. (3) It should be clarified that the new reciprocal liberalisation measures introduced by the Agreement in the form of an Exchange of Letters only relate to agricultural and processed agricultural products, and not to fish and fisheries products covered by Chapter 3, headings 1604 and 1605, and sub-headings 0511 91, 2301 20 and ex19 02 20 (stuffed pasta containing more than 20 % by weight of fish, crustaceans, molluscs or other aquatic invertebrates). (4) Therefore, Articles 11a and 16, as well as Annex III and the Annex to Protocol 2 to the Association Agreement should be amended in order to correct these discrepancies. (5) For processed agricultural products, which are subject to a revision clause, a reference to the time schedule of the revision should be added, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters between the European Community and the Hashemite Kingdom of Jordan amending the EC-Jordan Association Agreement is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in the form of an Exchange of Letters in order to bind the Community. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Luxembourg, 18 June 2007. For the Council The President F.-W. STEINMEIER (1) OJ L 129, 15.5.2002, p. 3. (2) OJ L 41, 13.2.2006, p. 3. (3) OJ L 41, 13.2.2006, p. 1.